MEMORANDUM**
Max S. Mendiola appeals from the 90-month sentence imposed following his plea of guilty to attempted possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Mendiola contends that the district court miscalculated his base offense level because it did not properly distinguish between the two isomers of methamphetamine. Because the Guidelines provide *612that, for methamphetamine not in a mixture, the base offense level depends solely on the weight of the drug and not on the isomer, see U.S.S.G. § 2Dl.l(c) note (B), we conclude the district court correctly calculated Mendiola’s base offense level.
Mendiola also contends that the district court improperly sentenced him for drugs found in his apartment that were not related to the shipment mentioned both in the indictment and at the change-of-plea hearing. We reject this contention. See United States v. Watts, 519 U.S. 148, 155, 117 S.Ct. 633, 136 L.Ed.2d 554 (1997) (per curiam) (holding that the district court may take into account relevant conduct at sentencing); see also United States v. Booker, 543 U.S. 220, 240-41, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) (observing that the holding in Watts survived the decision in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.